PER CURIAM.
Petitioner has filed his petition for Writ of Habeas Corpus setting forth that this court had on November 3, 1966, entered a per curiam order setting aside the judgment and commitment of the Superior Court of Pima County and directing that the custody of petitioner be transferred from the State Prison at Florence, Arizona to the Sheriff of Pima County for re-sentencing, 101 Ariz. 343, 419 P.2d 522.
The petitioner contends that by reason of the unreasonable delay of now nearly five months in complying with the judgment of this court he should be discharged. We agree.
There being no reasonable excuse appearing under the facts of this case for the delay it is hereby ordered that this Writ of Habeas Corpus issue and that the petitioner be discharged forthwith.